Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, 13-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070147719 to Komori in view of US 20160348744 to Broda et al. (“Broda”). 

Regarding claim 1, Komori (Fig. 7) discloses a wheel hub unit comprising: a wheel hub 2; and a contact flange 1b connected to the wheel hub (as evident from Fig. 7, the flange extends away from the hub) and comprising a contact surface 22 configured to come into mechanical contact with at least one part of a brake hat (portion of 15 that extends in an axial direction coextensive with 174) of a brake disk 15 when the brake disk is in a mounted state (see Fig. 7), wherein the contact surface includes a coating 17 on a radially outward facing surface of the wheel hub (as evident from Fig. 7) and the contact surface further includes a radially outward facing surface of the contact flange (i.e. the radially outer edge of the flange that extends in an axial direction above fastener 18) that is configured to come into mechanical contact with the brake hat (as evident from Fig. 7). The embodiment of Fig. 7, “the fifth embodiment”, discloses the coating extending across 173 and 174 so this embodiment does not explicitly disclose the coating on the radially outward facing surface of the contact flange. In contrast, the embodiments of Fig.  5 and Fig. 8 both disclose the coating on the radially outward facing surface of the contact flange (i.e. 18). Regarding the embodiment of Fig. 8, the disclosure distinguishes this embodiment from that of Fig. 7 merely due to the same diameter pilot portion 22. Therefore, it would have been obvious to one of ordinary skill in the art to include the coating on the radially outward facing surface of the contact flange with the motivation of increasing electrocorrosin prevention capabilities (see [0060], lines 9-11). 
The coating 17 of Komori is not explicitly disclosed to function as a thermally insulating coating. In the interest of advancing prosecution and not conceding whether such imparts structural limitations, examiner relies upon Broda to teach a brake hat with varied coverage of a thermally insulating coating from just friction surfaces 7,8 to providing the brake hat “completely with [an] enamel coating” (see [0064]). In view of Broda’s teaching, it would have been obvious to one of ordinary skill in the art to incorporate a thermally insualting coating as between the hub and the brake hat of Komori with the motivation of improving resistance to corrosive attack and an improved service life (see [0020], lines 6-8). 
Regarding claim 2, Komori in view of Broda discloses the hub unit of claim 1 wherein the contact flange includes fastening elements that fasten the hub unit to the rim (as evident from Fig. 7).
Regarding claim 3, Komori in view of Broda discloses the hub unit of claim 1 with Broda disclosing an enamel coating 10 for a brake disc (see Fig. 2, 3). It would have been obvious to one of ordinary skill in the art to incorporate the coating of Broda onto the hub of Komori for the same reasons set forth above in claim 1. 
Regarding claim 4, Komori in view of Broda discloses the hub unit of claim 3 wherein the enamel coating comprises 50 to 80% of SiO2 (see [0021] of Broda). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1. 
Regarding claim 5, Komori in view of Broda discloses the hub unit of claim 3 wherein the enamel coating comprises 10 to 30% ZrO2 (Broda: see [0021] and [0033] setting forth that oxides of Ti or Zr can serve as 
Regarding claim 6, Komori in view of Broda discloses the hub unit of claim 3 wherein the enamel coating comprises 1 to 10% Nas2O (Broda: see [0021]). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1.
Regarding claim 8, Komori in view of Broda discloses the hub unit of claim 1 but does not set forth a thickness of a thermally insulating coating. Broda sets forth a thickness of such as recited in the claim (see [0051]). It would have been obvious to one of ordinary skill in the art to incorporate the coating of Broda onto the hub of Komori with the same motivation provided in claim 1.
Regarding claim 10, Komori in view of Broda discloses the hub unit of claim 1 but does not set forth the thermally insulating coating is free of antimony, gallium, indium, molybdenum, hafnium, bismuth, rare earth metals, and compounds thereof. Broda sets forth such to the extent that such is an option (see [0034]). It would have been obvious to one of ordinary skill in the art to incorporate the coating of Broda onto the hub of Komori with the same motivation provided in claim 1.
Regarding claim 11, Komori in view of Broda discloses the hub unit of claim 1 wherein the brake disc is made from at least one aluminum alloy that is detachably connected to the contact flange (Komori: see last sentence of [0035]). 
Regarding claim 13, Komori in view of Broda set forth all of the subject matter claimed therein in the same manner as claim 1 with the contact surface being annular as evident from Fig. 7 of Komori. It would have been obvious to incorporate the subject matter of claim 13 for the same reasons as set forth in claim 1. 
Regarding claim 14, Komori in view of Broda discloses the hub of claim 13 further comprising a brake disk 15 having the brake hat (portion of 15 that extends in an axially direction along with the portion that mates with 1a) and detachably connected to the contact flange (as evident from Fig. 7), wherein 
Regarding claim 17, Komori in view of Broda discloses the hub of claim 13 further disclosing a thickness of the coating as recited in the claim (see Broda, [0051]). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1 / 13.
Regarding claim 18 and 19, Komori in view of Broda discloses the hub of claim 13 but further including properties of the coating to the extent that the thermally insulating coating of the contact surface is an enamel coating and the enamel coating comprises: 50% to 80% Si02; 10% to 30% Ti02; and 1% to 10% oxide selected from the group consisting of oxides B203, Al203, CuO, and Na20 (see [0021]). Further, [0033] of Broda sets forth the idea of using either TiO2 or ZrO2 to serve as an opacifier, therein suggesting a content of 10 to 30% of ZrO2 instead of TiO2. It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1 / 13.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komori in view of Broda in further view of Michael F. Ashby, in Materials Selection in Mechanical Design (Fourth Edition), 2011.

Regarding claim 15, Komori in view of Broda discloses the wheel hub unit of Claim 14, but does not disclose specifics for the coating such that the thermally insulating coating of the contact surface has a thermal diffusivity of less than 10% of a thermal diffusivity of a material of the brake disk at a temperature above 350°C. Ashby provides (see previously attached 1 page NPL) for a wide array of materials with widely varying thermal diffusivity values. As such, it would have been obvious to one of ordinary skill in the art to select a material of the coating (in the non-technical ceramics area) and the . 
Allowable Subject Matter
Claims 7, 9, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. In the interest of advancing prosecution, Examiner is willing to concede that the coating of Komori lacks an inherent thermally insulating function. As such, Broda is introduced which clearly sets forth a coating with such function. It appears the arguments are directed to either (i) the idea of extending the coating 17 of Komori such that it would cover the radially outward surface of the contact flange or (ii) the idea of the coating making contact with the brake rotor. Regarding the first prong, Komori provides ample support and suggestions to extend the coating 17, for the embodiment of Fig. 7, to the upper portion of the contact flange. Every other embodiment has such and there is nothing explicitly suggesting otherwise in the embodiment of Fig. 7. It would not be a patentable step to take the embodiment of Fig. 7 and just extend the coating just as shown in the other embodiments. Regarding the second prong, [0040] provides explicit support for the idea that coating is actually in contact. Therefore, though it is not entirely clear what the thrust of the argument is in the remarks, either way, the argument is not persuasive in view of what a person of ordinary skill in the art would be motivated to achieve with the teachings of Komori and Broda. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617